Citation Nr: 1545913	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an initial increased rating for service-connected status-post left breast complex fibroadenoma excision with scar rated as noncompensable prior to June 3, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to July 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014, the Veteran was afforded a personal hearing before the undersigned.  

In an April 2015 decision, the Board granted higher 10 percent initial ratings for both service-connected allergic rhinitis and fallopian tube obstruction with infertility.  At that time, the Board also dismissed as withdrawn the issue of entitlement to an initial increased rating for service-connected status-post left breast complex fibroadenoma excision with scar.


PARTIAL VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or her representative or on the Board's own motion.  38 C.F.R. § 20.904(a) (2015).  The April 7, 2015 Board decision dismissed the issue of entitlement to an increased rating for status-post left breast complex fibroadenoma excision with scar rated as noncompensable prior to June 3, 2014, and 10 percent disabling thereafter, finding that the Veteran wished to withdraw the issue.

In July 2015, the Veteran submitted a statement stating that she did not wish to withdraw the issue of the increased rating for the scar, but was satisfied with the 10 percent rating.  Reading this statement as most favorable for the Veteran, the Board finds that the Veteran did not wish to withdraw the issue to the extent a zero percent rating was in effect and wishes to dispute the noncompensable rating of the scar prior to June 3, 2014, but not for the period thereafter as she is satisfied with the 10 percent rating.  Accordingly, the portion of the Board's April 7, 2015 decision that dismissed the issue of entitlement to an initial increased rating for service-connected status-post left breast complex fibroadenoma excision with scar rated as noncompensable prior to June 3, 2014, is vacated herein, and a new decision on this issue will be entered.  The dismissal for the issue of a rating higher than 10 percent for service-connected status-post left breast complex fibroadenoma excision with scar will remain undisturbed, as will the other two issues that were decided at that time.

The Board notes that the dismissal of the issue did not mean that the 10 percent rating is no longer in effect, but rather that there was no longer an appeal of the issue.  The 10 percent rating for the scar was never taken away.


FINDING OF FACT

Prior to June 3, 2014, the Veteran's status-post left breast complex fibroadenoma excision with scar was manifested by one painful scar.


CONCLUSION OF LAW

Prior to June 3, 2014, the criteria for a 10 percent disability rating, but no higher, for status-post left breast complex fibroadenoma excision with scar were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Codes 7801-7805 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in December 2010.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met. 

II. Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  Here a staged rating was assigned and only the earlier rating period is presently on appeal.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran was granted service connection for status-post left breast complex fibroadenoma excision with scar in the April 2011 rating decision on appeal and was assigned a noncompensable rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.  In June 2014, the RO granted a 10 percent rating, effective June 3, 2014.  

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  Higher ratings are warranted for even greater areas.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The December 2010 VA examination report states that the Veteran underwent lumpectomy in May of 2010 and this showed a complex fibroadenoma of the left breast.  Other than some sensitivity in the area, the patient denied any chronic pain.  Examination of the left breast revealed a well-healed scar measuring 4.0 x 0.2 cm in the left areola.  The scar was not disfiguring and there was no tenderness to palpation.  The Veteran was diagnosed as having left breast complex fibroadenoma excision with no significant residual issues.

In consideration of the evidence of record, for the period of the claim prior to June 3, 2014, the Board finds that the Veteran's scar of the left breast meets the criteria for the higher 10 percent rating under Diagnostic Code 7804.  During the December 2010 VA examination, the Veteran complained of having only some sensitivity in the area of the scar and examination showed a well-healed scar measuring 4 cm by 0.2 cm in the left areola with no tenderness on palpation.  The Veteran, however, described the scar as very tender in April 2011 and stated that a keloid started to form.  In the May 2013 substantive appeal, the Veteran stated that the scar was constantly painful and there was a huge keloid scar.  During the June 2014 VA examination, the Veteran was diagnosed as having left breast fibroadenoma excision with residual scar and stated that she had pain since the surgery.  Although the Veteran's scar was described as only sensitive or tender prior to the May 2013 statement, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence more nearly approximates a 10 percent disability rating under Diagnostic Code 7804 for unstable or painful scar.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Although a higher initial rating of 10 percent is warranted, the evidence does not show that the Veteran has more than one painful scar.  As such the Veteran's condition does not approximate a rating higher than 10 percent under Diagnostic Code 7804.  

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a rating higher than 10 percent.  The scar does not cover an area of 12 square inches (77 square cm) or greater, and hence do not warrant a rating under Diagnostic Codes 7801.  Finally, there is no indication that the scar imposes any loss of function or interferes with activities.

In sum, although a higher initial rating of 10 percent is warranted prior to June 3, 2014, the Veteran's left breast scar does not approximate a rating higher than 10 percent and the preponderance of the evidence is against an even higher initial rating.  

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran's service-connected status-post left breast complex fibroadenoma excision with scar is painful and does not limit function for the rating period on appeal.  The rating criteria reasonably describe the Veteran's disability levels and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned noncompensable evaluation for the service-connected scar is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1). 


ORDER

The April 7, 2015 Board decision in the above captioned case, solely to the extent it dismissed the issue of entitlement to an increased rating for status-post left breast complex fibroadenoma excision with scar rated as noncompensable prior to June 3, 2014, is vacated.

An initial rating of 10 percent, but no higher, service-connected status-post left breast complex fibroadenoma excision with scar, prior to June 3, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


